BUSSEY, Judge,
dissenting:
I must dissent to the reversal of this case with instructions to dismiss. The victim observed two persons in the front seat of his stolen automobile at approximately 11:00 p.m. on July 25,1986. The appellant, who lived eight blocks from the victim, was a passenger in the car three hours later when the police stopped the car. Appellant admitted that he knew the car was stolen, but he denied taking it.
While this evidence is entirely circumstantial, viewing it in the light most favorable to the State, I am of the opinion that a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Spuekler, supra. Consequently, I would affirm the judgment.